The court having before it the Petition of all of the parties to this appeal and a Stipulation of counsel that certain action be taken by this court; and the court finding good cause for the granting of the Petition;
NOW, THEREFORE, IT IS ORDERED;
1. That this court hereby grants review and assumes jurisdiction of this appeal.
2. That the appeal be and it is hereby dismissed,
3. That the consolidated causes be remanded to the trial court.
4. That the trial court be and it is hereby ordered that it shall on receipt of these causes on remand
a) Enter an order vacating the judgments entered in Causes 175885 and 179402; and
b) Thereafter dismiss the two causes with prejudice and without cost.